Exhibit 10.22

EAST BOSTON SAVINGS BANK – MERIDIAN INTERSTATE BANCORP, INC.

Incentive Compensation Plan

Revised January 24, 2008

Purpose of the Plan

The purpose of the Plan is to encourage greater initiative, resourcefulness,
cooperation and effectiveness on the part of all officers and staff members of
the Bank by providing a means whereby such participants may be rewarded for
their efforts as determined by individual performance review and evaluation. The
Plan is based on key variables in accordance with the Bank’s overall goals. As
the Bank meets or exceeds its objectives, the Plan provides for a payment of a
bonus to recognize and reward the contributions of the participants.

 

1. The EBSB Board of Directors has established an incentive compensation plan
for the Bank in order to:

 

  •  

Provide total annual compensation (i.e., salary plus incentive) that is
competitive with other financial institutions in the employment markets in which
the Bank competes.

 

  •  

Promote the Bank’s achievement of profit and business goals established through
the annual business planning process; and

 

  •  

Facilitate the retention and commitment of key personnel.

 

2. The pool from which the bonus will be distributed shall be equal to ten
(10) percent of the net operating income at fiscal year end. If the amount of
the proposed total bonus distribution exceeds the available bonus pool, no bonus
will be distributed under the provisions of the Plan. In this event, the
Compensation Committee may authorize an alternative form of bonus payment.

 

3. All bonus payments will be made at the discretion of the Compensation
Committee, and no officer or employee shall have any right to receive a bonus
under the Plan until the Compensation Committee has specifically voted such
bonus. Authorized payments will be made following the close of the fiscal year
at a time to be designated by the Committee.

 

4. A reduction will be made for Personal Leave Days in excess of five (5) taken
during the fiscal year. An amount equal to ten percent (10%) of the individual’s
gross bonus will be deducted from the total for each day in excess of five (5).
A reduction will also be made for unpaid absences over and above Personal Leave
Day allotment and for unpaid absences that occur prior to eligibility for
Personal Leave Days. An amount equal to ten percent (10%) will be deducted for
each such day and may result in a total loss of bonus. Days spent in jury duty,
military service or military reserve obligations, or bereavement leave as
described and restricted by the Employee Handbook, will not be counted against
an individual’s bonus payment.

A reduction of four tenths of one percent (0.4%) will be made for each
Accumulated Leave Day, Personal Leave Day or unpaid day of absence, in excess of
five for the year, which is part of an approved statutory leave of absence.
Extended or repeated absences due to serious medical causes documented by a
physician’s certificate may be treated the same way in calculating a bonus
payment. This is in lieu of the 10% reductions described in the previous
paragraph.

 

5. A reduction will also be made for an employee who is not on an approved leave
of absence for a portion of the year. The same is true for an employee who is on
a development plan during the Plan year.

 

1



--------------------------------------------------------------------------------

Definitions

The following terms shall have these meanings:

 

Term

  

Shall Mean

Bank    East Boston Savings Bank Bank Plan    Bank’s Incentive Compensation Plan
Base Salary    Full-Time Employees   

 

Annualized weekly base salary excluding sales incentives, overtime, Saturday
pay, prior year bonus payment and other pay

   Part-Time Employees   

 

Regular earnings excluding sales incentives, prior year bonus payment and other
pay

   Commissioned Employees   

 

If eligible, annualized weekly base salary plus commissions excluding Saturday
pay, prior year bonus payment and other pay.

Board    EBSB Board of Directors. Bonus Pool    An amount equal to ten (10)
percent of the net operating income at the end of the Plan year. Committee   
Compensation Committee of the Board of Directors of the Bank Participant   
Eligible officers and employees of East Boston Savings Bank. Plan Year    Any
fiscal year The Plan    The Incentive Compensation Plan as herein described.

Participation

Officers and employees will normally participate in the distribution of the
bonus in accordance with their levels of responsibility and degrees of decision
making authority impacting overall Bank success and their own operating unit.
Grade and base salary at the close of the fiscal year will be used to determine
the percentage of the distribution and the dollar value of each individual bonus
distribution.

 

2



--------------------------------------------------------------------------------

Eligibility

All actively employed officers and employees who receive a satisfactory overall
performance rating and who have been actively employed for a minimum of six
months of the Plan year are eligible. To qualify for payment the officers and
employees must be actively employed at the time the bonus distribution is made.
Otherwise, eligible officers and employees employed for less than twelve
(12) months of the Plan year will receive a pro-rated bonus according to the
length of service.

Rights of Plan Participants

Plan Participants who terminate employment with the Bank by reason of death,
disability or retirement prior to the conclusion of the Plan Year will receive a
pro-rata payment of any incentive award earned, based on the months of completed
service as a Plan Participant during the year. Beneficiaries of such payments
will be the same as identified in the Bank’s group insurance plan. Any Plan
Participant who terminates employment before awards are paid forfeits any earned
award. Any Plan Participant whose service with the Bank is terminated for cause
will receive no payment. At the discretion of the Compensation Committee, in
consultation with the Bank’s President, if any Plan Participant has had poor
performance during any Plan year, any potential payment may be subject to
reduction or elimination. NOTE: Temporary employees are not eligible.

Award Limitations

Notwithstanding other provisions in the Plan, the Compensation Committee may
review the amount available for bonus payments in all categories and adjust such
amounts to reflect its evaluation of the Bank’s achievements in the Plan year.
Such evaluations may be based on comparisons to other banks or any other
appropriate criteria.

The Compensation Committee reserves the right to amend or modify the Plan at any
time. The Board of Directors may elect to terminate the Plan at any time.

Individual Bonus Award Distribution

If earnings achievement for the Plan year meets the pre-established criteria,
bonus payment will be distributed in accordance with the separately published
Award Distribution table.

Withholding Taxes

The Bank may make such provisions as it deems appropriate for withholding
payroll taxes in connection with payment of Incentive Compensation awards.

Amendment or Termination

The Committee reserves the right at any time to amend, suspend or terminate the
Plan in whole or in part for any reason and without the consent of any Eligible
Employee, provided that no such amendment shall adversely affect the rights of
the Plan Participants with respect to amounts earned prior to such amendments.

 

3



--------------------------------------------------------------------------------

EAST BOSTON SAVINGS BANK - MERIDIAN INTERSTATE BANCORP, INC.

 

INCENTIVE COMPENSATION PLAN - Plan Year 2013 for 2014 Payout

Individual Bonus Award Distribution

If earnings achievement for the Plan year meets the pre-established criteria,

bonus payment will be distributed in accordance with the following Bank
performance

and individual participant’s performance evaluation formula:

Plan does not include accrued bonus expense and monies held

by Prospect Inc. for Federal and State Income Taxes

 

Group

   A     B     C     D     E     F  

Performance Scale*

  

Review Rating

   E12     E 11     E 9 & 10     E 7 & 8     E 3 - 6     E 1 & 2,
N 1-8  

20

        10 %      8 %      6 %      4 %      3 %      2 % 

40

   Satisfactory      14        10        8        5        3        3      
Above Satisfactory      16        12        10        8        5        4      
Exceptional      18        14        12        10        7        6   

60

   Satisfactory      17        13        11        9        6        5      
Above Satisfactory      21        15        13        12        8        7      
Exceptional      25        18        15        14        11        9   

80

   Satisfactory      25        17        14        13        10        8      
Above Satisfactory      30        21        17        16        12        10   
   Exceptional      35        25        20        19        15        13   

100

   Satisfactory      35        25        20        19        15        13      
Above Satisfactory      42        30        23        21        18        16   
   Exceptional      50        35        27        24        21        19   

 

* Performance Scale level is calculated by adding the numerical scores achieved
for each of the established Incentive Target Goals (see separate table) and
dividing that total by the maximum possible score of 20.

 

4



--------------------------------------------------------------------------------

MERIDIAN INTERSTATE BANCORP, INC.

2013-2014 INCENTIVE COMPENSATION (BONUS) PLAN

(Dollars in Thousands)

 

COMPONENT

   WEIGHT (%)     2013
BUDGET     1   2   3   4   5  

Net Loan Growth (as a %) ( A )

     25.0 %      13.37 %    4.36%-5.86%   5.87%-11.86%   11.87%-14.87%  
14.88%-20.87%     > 20.87 % 

Deposit Growth (as a %) ( B )

     12.5 %      9.83 %    6.32%-7.32%   7.32%-8.82%   8.83%-10.83%  
10.84%-13.33%     > 13.33 % 

Cost of Funds (as a %) ( C )

     12.5 %      0.86 %    1.06%-1.00%   0.99%-0.93%   0.92%-0.80%   0.79%-0.73%
    < 0.73 % 

Net Operating Income (in dollars, in thousands) ( D )

     25.0 %    $ 15,066      $10,316-$12,215   $12,216-$14,115   $14,116-$16,016
  $16,017-$17,916     > $17,916   

Efficiency Ratio (as a %) ( E )

     25.0 %      76.20 %    <= 81.45%   81.44%-77.94%   77.95%-74.45%  
74.44%-70.94%     < 70.94 %    

 

 

                   100.0 %             

Footnote:

( A ) Includes loans held for sale but does not include loans serviced for
others.

( B ) Does not included Fed Funds Purchased from other institutions.

( C ) Includes non-interest bearing deposits.

( D ) Represents net income before taxes, with ICP assumed at the budgeted
amount.

( E ) Represents non-interest expense divided by the sum of net interest income
and non-interest income excluding gains or losses on securities. Also see
inclusions and adjustment outlined in (D).

 

5